DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 and 07/15/2022 were considered by the examiner.

Drawings
The drawings were received on 11/13/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 11, the claim not fall within at least one of the four categories of patent eligible subject matter because “A frame for positioning a battery” is not a process, machine, manufacture, or composition of matter.  Dependent claims 2-11 fall together accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin KR101697698 B1 (English translation provided with IDS), hereafter Jin.

Regarding claim 1, Jin discloses a frame for positioning a battery using a vision system to determine at least one weld point on the battery (a smart welding control device for a laminated electric vehicle battery using a laser welding and vision sensing inspection; take a video) [abstract; page 3, first paragraph], the frame comprising:
at least one visual reference feature detectable by the vision system, wherein the reference feature is used by the vision system to determine the at least one weld point (the welding position of one complete single cell battery is composed of a vision camera sensing unit 530 that senses whether or not the welding position is located in a cross-shaped reference position area based on a center hole) [page 3, first paragraph].

Regarding claim 9, Jin addresses all of the features with respect to claim 1 as outlined above.
	Jin further discloses the battery and an electrode are welded together at a weld point of the at least one weld point (connect two battery cells, each of which is connected to a terminal of the battery cell, and at this time, is connected by welding) [page 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jin further in view of Jurica DE 3543681 A1 (English translation provided with IDS), hereafter Jurica.

Regarding claim 2, Jin addresses all of the features with respect to claim 1 as outlined above.
However, while Jin discloses a vision welding system specifically for batteries with visual reference feature detection, Jin fails to explicitly disclose the at least one visual reference feature comprises a pair of stubs that define a line, wherein the at least one weld point is determined based on the line.
	Jurica, in an analogous environment, discloses the at least one visual reference feature comprises a pair of stubs that define a line, wherein the at least one weld point is determined based on the line (see stubs 5 and 6 forming a line for a welding point) [FIG. 1].
Jin and Jurica are analogous because they are both related to welding using sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pair of horizontal stubs as a welding reference point, as disclosed by Jurica, with the invention disclosed by Jin, the motivation being precision [page 3, paragraph 5].

Claims 3, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Jurico further in view of Porter et al. WO 2018/126136 A1, hereafter Porter.

Regarding claim 3, Jin and Jurico addresses all of the features with respect to claim 2 as outlined above.
However, while Jin and Jurico discloses a vision welding system specifically for batteries with visual reference feature detection, Jin fails to explicitly disclose the pair of stubs correspond to respective batteries, the respective batteries arranged adjacent to one another within the frame.
	Porter, in an analogous environment, discloses the pair of stubs correspond to respective batteries, the respective batteries arranged adjacent to one another within the frame (window “pair” 388) [FIG. 3H].
Jin, Jurica, and Porter are analogous because they are related to vision welding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stubs/tabs, as disclosed by Porter, with the invention disclosed by Jin and Jurico, the motivation being improved interconnecting of cells of battery packs [0003].

Regarding claim 13, Jin and Porter address all of the features with respect to claim 12 as outlined above.
However, the combination fails to disclose the processing circuitry is configured to: determine a location of a pair of stubs of the frame in the visual signal; interpolate a line that connects the pair of stubs; and determine the weld point based on the line.
	Jurica, in an analogous environment, discloses the processing circuitry is configured to: determine a location of a pair of stubs of the frame in the visual signal; interpolate a line that connects the pair of stubs; and determine the weld point based on the line (see stubs 5 and 6 forming a line for a welding point) [FIG. 1].
Jin, Jurica, and Porter are analogous because they are related to vision welding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pair of horizontal stubs as a welding reference point, as disclosed by Jurica, with the invention disclosed by Jin and Porter, the motivation being precision [page 3, paragraph 5].

Regarding claim 14, Jin and Porter and Jurico address all of the features with respect to claim 13 as outlined above.
Jurico further discloses the processing circuitry is further configured to determine the weld point to be along the line (see stubs 5 and 6 forming a line for a welding point) [FIG. 1].

Regarding claim 20, Jin and Porter address all of the features with respect to claim 19 as outlined above.
However, the combination fails to disclose determine a location of a pair of stubs of the frame in the visual signal; interpolate a line that connects the pair of stubs; and determine the weld point based on the line.
	Jurica, in an analogous environment, determine a location of a pair of stubs of the frame in the visual signal; interpolate a line that connects the pair of stubs; and determine the weld point based on the line (see stubs 5 and 6 forming a line for a welding point) [FIG. 1].
Jin, Jurica, and Porter are analogous because they are related to vision welding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pair of horizontal stubs as a welding reference point, as disclosed by Jurica, with the invention disclosed by Jin and Porter, the motivation being precision [page 3, paragraph 5].


Claims 5, 10-12, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Porter.

Regarding claim 5, Jin addresses all of the features with respect to claim 1 as outlined above.
However, while Jin discloses a vision welding system specifically for batteries with visual reference feature deetection, Jin fails to explicitly disclose at least one positional reference feature that respectively engages the battery for positioning the battery in a predetermined position.
	Porter, in an analogous environment, discloses at least one positional reference feature that respectively engages the battery for positioning the battery in a predetermined position (the overmold material may comprise an opening that is shaped to conform to a shape of a top portion of the cell for receiving and holding the cell in a fixed position) [00181].
Jin and Porter are analogous because they are related to vision welding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the battery positioning, as disclosed by Porter, with the invention disclosed by Jin, the motivation being improved interconnecting of cells of battery packs [0003].

Regarding claim 10, Jin addresses all of the features with respect to claim 1 as outlined above.
However, Jin fails to explicitly disclose the battery comprises a cylindrical battery.
Porter, in an analogous environment, discloses the battery comprises a cylindrical battery (cylindrical cell 211) [FIG. 2A].
Jin and Porter are analogous because they are related to vision welding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cylindrical cells, as disclosed by Porter, with the invention disclosed by Jin, the motivation being improved interconnecting of cells of battery packs [0003].

Regarding claim 11, Jin addresses all of the features with respect to claim 1 as outlined above.
However, Jin fails to explicitly disclose the at least one visual reference feature comprises a pair of arcs, wherein a center point of each arc is aligned with a nominal center point of a battery.
	Porter, in an analogous environment, discloses the at least one visual reference feature comprises a pair of arcs, wherein a center point of each arc is aligned with a nominal center point of a battery (with reference to FIGS. 10C, 10E through 10H, 11C through 11E….embodiments windows 127 are configured as “vision windows” that enable automated handling…with machine vision…two shapes, a first shape for windows 127 associated with positive tabs 163, and a second shape for windows 127 associated with negative tabs 153.) [00149].
Jin and Porter are analogous because they are related to vision welding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the different shaped reference features for machine vision, as disclosed by Porter, with the invention disclosed by Jin, the motivation being improved interconnecting of cells of battery packs [0003].

Regarding claim 12, Jin discloses a vision system (a smart welding control device for a laminated electric vehicle battery using a laser welding and vision sensing inspection; take a video) [abstract; page 3, first paragraph], comprising:
vision circuitry (vision camera sensing unit 530) [page 3, first paragraph] for generating a vision signal comprising data indicative of a location of at least one reference feature in a frame, the frame configured to position a battery (a vision camera sensing unit 530 that senses whether or not the welding position is located in a cross-shaped reference position area) [page 3, first paragraph];
processing circuitry coupled to the vision circuitry (electric vehicle battery smart welding control device 1) [FIG. 1] and configured to:
analyze the vision signal to determine at least one weld point on the battery based on the at least one reference feature (the welding position of one complete single cell battery is composed of a vision camera sensing unit 530 that senses whether or not the welding position is located in a cross-shaped reference position area based on a center hole) [page 3, first paragraph], and generate a welding control signal based on the at least one weld point (simultaneously perform a laser welding and a vision sensing inspection to control a battery module) [abstract]; and 
welding equipment coupled to the processing circuitry, wherein the processing circuitry communicates the welding control signal to the welding equipment causing it to perform a weld at the at least one weld point (simultaneously perform a laser welding and a vision sensing inspection to control a battery module) [abstract].
However, Jin fails to explicitly disclose wherein the weld point is obscured to the vision circuitry.
Porter, in an analogous environment, discloses wherein the weld point is obscured to the vision circuitry (connection of tab to the cell) [0097].
Jin and Porter are analogous because they are related to vision welding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the, as disclosed by Porter, with the invention disclosed by Jin, the motivation being improved interconnecting of cells of battery packs [0003].  Examiner notes tab welding spot of Porter corresponds to the obscured welding spots conveyed by locations 208 and 210 obscured by foil element 310 per [0037] of the specification.

Regarding claim 18, Jin addresses all of the features with respect to claim 12 as outlined above.
	Porter further discloses configured to: determine a location of an arc; determine a center point of the arc; and determine the weld point based on the center point of the arc (with reference to FIGS. 10C, 10E through 10H, 11C through 11E….embodiments windows 127 are configured as “vision windows” that enable automated handling…with machine vision…two shapes, a first shape for windows 127 associated with positive tabs 163, and a second shape for windows 127 associated with negative tabs 153.) [00149].

Claims 19 and 21 are drawn to a method performed by vision system as claimed in claims 12 and 18, and are therefore rejected in the same manner as above.

Allowable Subject Matter
Claims 4, 6-8, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485